NO. 12-13-00055-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

EAST TEXAS MEDICAL CENTER,                                    §   APPEAL FROM THE 349TH
CROCKETT
APPELLANT

V.                                                         §      JUDICIAL DISTRICT COURT

CHAD RIEMENSCHNEIDER, ET UX
REBEKAH RIEMENSCHNEIDER,
APPELLEES                                                 §       HOUSTON COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed an unopposed motion to dismiss this appeal. In its motion, Appellant
states that the Texas Supreme Court has recently decided the keystone issue in this appeal and
therefore Appellant has no basis on which to appeal.                Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.
Opinion delivered May 15. 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                             MAY 15, 2013


                                        NO. 12-13-00055-CV

                EAST TEXAS MEDICAL CENTER, CROCKETT,
                               Appellant
                                  V.
        CHAD RIEMENSCHNEIDER, ET UX REBEKAH RIEMENSCHNEIDER,
                               Appellees



                            Appeal from the 349th Judicial District Court
                           of Houston County, Texas. (Tr.Ct.No. 12-0006)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.